Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
This is in response to Application filed on 12/4/2019 in which claims 1-18 were presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/4/2019 was considered by the examiner.
Claim Objections
Claim 1 and are objected to because of the following informalities:  
claim 1, line 1 change “in emergency” to –in case of emergency--.  
claim 2, line 4 change “the end” to –an end--.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 11(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “open portion” and “open portions” which is unclear if the applicant is claiming one or more openings, it was interpreted as being one opening per pad.
Claims 2-18 are rejected because they depend directly or indirectly on rejected claims
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: fastening means and pulling means in claims 1 and 13.
not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 8, 13 and 16--18 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Ikeda (U.S. Pub. No. 2009/0038054 A1).


    PNG
    media_image1.png
    734
    639
    media_image1.png
    Greyscale

Regarding claim 1, Ikeda discloses a helmet (Fig. 1 identifier 1) with pads (38a, 38b) removable in emergency (para. 0057, last line), comprising: 
a helmet body (37); 
pads attached to the inside of the helmet body (facing the wearer when worn, See Fig. 9); and 
fastening means (See Fig. 9 in the form of fastener shown in Figs. 4 and 9 and explained below) detachably attaching the corresponding pads to the inside of the 

Regarding claim 8, Ikeda discloses a helmet further comprising flat covers (84 one on each of the pads), each of which covers one surface of either one of the corresponding pad and the inside of the helmet body and has an opening across which the first fastening member extends (See Figs. A and 11).

Regarding claim 13, Ikeda discloses a helmet wherein pulling means (81) into which an object (a hand) is insertable is attached to the corresponding pad to pull out the pad (See Fig. 16).

Regarding claim 16, The helmet according to claim 1, further comprising flat guides (85), each of which has one end fixed to either one of the corresponding pad and the inside of the helmet body (See Fig. A which is fixed to the helmet body) and the 

Regarding claim 17, Ikeda discloses a helmet wherein each of the guides (85) has at least one guide protrusion (the edge at the end of the tilted upper edge and the bottom vertical edge) that comes into contact with the second fastening member after the first fastening member is separated from the second fastening member through the open portion of the second fastening member (See Figs. A and 11).

Regarding claim 18, Ikeda discloses a helmet wherein the guide protrusion protrudes from the guide so as to have a rounded shape in cross section (See Fig. A).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda (U.S. Pub. No. 2009/0038054 A1).


Ikeda does not disclose the reverse of having the first fastening member is provided on the pad and the second fastening member is provided on the inside of the helmet body.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the first fastening member is provided on the pad and the second fastening member is provided on the inside of the helmet body in order to customize the preference of the user, since a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 167. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations.

Regarding claim 15, Ikeda discloses a helmet wherein the open portion is open downward (See Fig. A) and the first fastening member is separated from the second fastening member through the open portion of the second fastening member when the pad is pulled downward (See Figs. A and 11).

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 3-7, 9-12 are allowable because they depend from allowable claim 2.
The following is an examiner’s statement of reasons for allowance: 
None of the cited prior art alone or in combinations teaches a pads fastening system on a helmet having, in conjunction with other limitations, a flat base, a first extension protruding from one surface of the base facing the corresponding first fastening member, a second extension having one end extending from the end of the first extension and extending in parallel with the base, and a protrusion protruding from the other end of the second extension toward the base, and the open portion is formed between the protrusion and the base.
To modify the cited reference will destroy the intended function or structure, therefore such a combination will be considered hindsight reconstruction based on the applicant’s disclosure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered (See PTO-892) pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALED ANNIS whose telephone number is (571)270-1563.  The examiner can normally be reached on Monday-Friday 8 am-5 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHALED ANNIS/           Primary Examiner, Art Unit 3732